Citation Nr: 1758796	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for right lower extremity peripheral neuropathy.

4. Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. M.


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  He received the Combat Infantryman Badge and Bronze Star medal with "V" device, among other decorations, for this service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The claims file has been transferred to the Phoenix, Arizona RO.

In August 2017 the Veteran testified at a videoconference hearing at VA RO in Phoenix, Arizona, before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the claims file.

The issues of entitlement to service connection for right lower extremity peripheral neuropathy and entitlement to service connection for right lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran currently has a bilateral hearing loss disability that meets the criteria of  38 C.F.R. § 3.385.

2. The Veteran was exposed to acoustic trauma during service.

3. The Veteran's bilateral hearing loss is related to the acoustic trauma he was exposed to in service.

4. The Veteran currently suffers from tinnitus.

5. The Veteran's tinnitus is related to the acoustic trauma he was exposed to in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilteral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing loss and bilateral tinnitus.  The Veteran served in combat in the Republic of Vietnam and received the Purple Heart, Bronze Star Medal with Valor, Vietnam Cross of Gallantry with Palm, National Defense Service Medal, Vietnam Service Medal, Combat Infantryman Badge, and Vietnam Campaign Medal with 60 device.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.§§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic diseases in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under  38 CFR § 3.309(a).  M21-1MR, Part III.iv.4.B.a.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the facts of the present case, the Veteran asserts that he suffers from hearing loss as a result of his exposure to acoustic trauma while serving in combat in the Republic of Vietnam.

The Veteran attended a VA examination in May 2012 to determine whether he had tinnitus and hearing loss.  The examiner found that the Veteran suffered from tinnitus.  Also, the examination reflects hearing thresholds of 40 decibels or greater in the 4000 hertz frequency for both ears.  Based on the results of the VA examinations, the Board finds that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385. 

The Veteran also submitted a statement from his private audiologist indicating that the Veteran had been suffering from tinnitus since service, in addition to hearing loss due to exposure to noise from gun fire while in combat in the Republic of Vietnam.  The Veteran's private audiologist also testified at the hearing in this matter that the Veteran's hearing loss and tinnitus were related to the noise exposure the Veteran experienced while serving in combat.

The Veteran's service treatment records do not reflect findings of hearing loss in service; however, the Veteran has reported that he experienced hearing loss and tinnitus in service and also described acoustic trauma in service.  Service records confirm his service in combat in the Republic of Vietnam; thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as that is consistent with the expected circumstances of his service.  Furthermore, the Veteran is competent to report symptoms such as decreased hearing and tinnitus as they are something he senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The final question is whether there is a nexus between the current hearing loss and the acoustic trauma in service.  In this regard, the Board finds that the evidence is at least in relative equipoise.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  The Board notes that, on the VA audiological examination in May 2012, the VA examiner opined that the Veteran's current hearing loss was not likely related to his exposure to noise in service, reasoning that hearing loss had not been shown during service or at service separation.  However, the Veteran's private audiologist testified and provided a written statement indicating that he believed that the Veteran's hearing loss and tinnitus were related to the noise exposure he experienced while in combat.  Furthermore, the Board notes that the Veteran testified that the only significant history of noise exposure was during military service and there was nothing in the Veteran's post-service history to indicate any other cause.  He also provided credible lay statements and testimony as to noticing decreased hearing and tinnitus during service that continued ever since service.

The Board finds the medical evidence of record from the Veteran's private audiologist, along with the Veteran's assertions of tinnitus and hearing loss in service, in the context of the demonstrated in-service acoustic trauma and current diagnosis, are sufficient to place in equipoise the question of whether the current hearing loss disorder and tinnitus were incurred in service and are etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that hearing loss was incurred in service and the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


REMAND

The Veteran's claims for entitlement to service connection for right lower extremity peripheral neuropathy and entitlement to service connection for left lower extremity peripheral neuropathy should be remanded as it appears that all of the Veteran's medical records may not be in the claims file.  The Veteran submitted a statement in June 2013 indicating that he was examined in the 1980s at a VA facility at Fort Harrison in Helena, Montana, but those records do not appear to be associated with the electronic claims file.  Additionally, at the hearing, the Veteran stated that he received treatment from Dr. B, a physician in Colorado, but those records from Dr. B. do not appear to be associated with the claims file.  As there are relevant outstanding treatment records, this matter should be remanded so all of the Veteran's post-service treatment records can be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain all records from any physician that the Veteran sought treatment from related to his right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy and associate those records with the claims file.  The RO should contact the Veteran and obtain a signed release form specifically for the records of Dr. B and it should request the Veteran's treatment records from Dr. B.

If the Veteran's post-service treatment records are not available or otherwise cannot be obtained, the RO should document all attempts to obtain those records.

2. The RO should attempt to obtain all records from any VA facility that the Veteran sought treatment from related to his right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy and associate those records with the claims file.

If the Veteran's post-service treatment records from any VA facility where he sought treatment are not available or otherwise cannot be obtained, the RO should document all attempts to obtain those records.

3. After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's pending claims in light of any additional evidence added to the record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


